Appellate Case: 21-8028     Document: 010110679586      Date Filed: 05/04/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          May 4, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  DAVID FERTIG,

        Plaintiff - Appellant,

  v.                                                         No. 21-8028
                                                    (D.C. No. 0:21-CV-00030-ABJ)
  SEDGWICK, INC.; EFI GLOBAL, INC.,                            (D. Wyo.)

        Defendants - Appellees,

  and

  RYAN ALLAIRE,

        Defendant.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

        Plaintiff David Fertig appeals the dismissal of his claims against Defendants

 Sedgwick, Inc. and EFI Global, Inc. (EFI) under Fed. R. Civ. P. 12(b)(6) due to the




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8028    Document: 010110679586         Date Filed: 05/04/2022     Page: 2



 expiration of the statute of limitations. Exercising jurisdiction under 28 U.S.C.

 § 1291,1 we affirm.

                                   BACKGROUND2

       Fertig bought a home in Wheatland, Wyoming in 2015. The home included a

 large, detached shop. He hired a local company, A&M Electric, to perform an

 electrical inspection of the property and correct any deficiencies. A&M ultimately

 performed significant electrical work on the property. Sometime after A&M

 completed its work, a fire broke out in the shop, destroying it and a significant

 amount of Fertig’s personal property that he had stored there.

       Unbeknownst to Fertig at the time, the company that underwrote his home

 insurance policy, Mountain West Farm Bureau, also insured A&M through an

 electrical contractors’ general liability policy. This general liability policy had much

 higher policy limits than Fertig’s homeowners’ policy.




       1
          Fertig filed his notice of appeal on May 28, 2021. However, at that time
 claims remained pending against unserved Defendant Ryan Allaire. On July 16,
 2021, Fertig filed an amended notice of dismissal with prejudice as to Allaire in the
 district court. Thus, the court’s dismissal of claims against Sedgwick and EFI was a
 final judgment, and Fertig’s premature notice of appeal ripened when Fertig
 dismissed Allaire. See Fields v. Okla. State Penitentiary, 511 F.3d 1109, 1111 (10th
 Cir. 2007) (concluding notice of appeal filed before dismissal of unserved defendants
 ripened upon dismissal of these defendants).
       2
         The facts set forth here come from Fertig’s Amended Complaint, the
 well-pleaded allegations of which we take as true for purposes of analyzing a motion
 to dismiss under Fed. R. Civ. P. 12(b)(6). See Waller v. City & Cnty. of Denver,
 932 F.3d 1277, 1282 (10th Cir. 2019).
                                            2
Appellate Case: 21-8028     Document: 010110679586        Date Filed: 05/04/2022     Page: 3



        Mountain West contracted with EFI to investigate the cause of the fire. Fertig

 alleges that, initially, the investigators issued a report concluding the fire was the

 fault of A&M, but Mountain West pressured EFI into issuing a second report

 exonerating A&M and thus triggering coverage only under the much smaller

 homeowners’ policy. He further alleges that, in the course of its investigation, EFI

 destroyed evidence from the fire in violation of an agreement he negotiated with the

 company for storage of his property. Based on his receipt of an interrogatory

 response from Mountain West in state-court litigation stating that it no longer had

 control of any items from the property, Fertig argued “the earliest date that [he] could

 have learned of Defendants’ actions was February 16, 2018.” Aplt. App. at 87.

        Fertig filed suit against EFI and its parent company, Sedgwick, on February

 16, 2021, alleging that they acted in concert with his insurer to mislead and defraud

 him. He pleaded claims for fraud, constructive fraud, collusion, breach of contract,

 and breach of the implied covenant of good faith and fair dealing. Sedgwick and EFI

 moved to dismiss, arguing all of Fertig’s claims arose from EFI’s professional

 engineering services and were therefore subject to Wyoming’s two-year statute of

 limitations for claims arising out of professional services.

        Fertig, in response, did not dispute the two-year statute of limitations would

 bar his claim if it applied, but he argued the statute did not apply because “at no time

 did Defendants render professional services to Plaintiff.” Aplt. App. at 80 (emphasis

 added); see also id. at 87 (“At no point in time did Defendants ever work for Fertig or

 render any services on Fertig’s behalf. As such, it is impossible that any of Fertig’s

                                             3
Appellate Case: 21-8028    Document: 010110679586        Date Filed: 05/04/2022      Page: 4



 claims against the Defendants arose from Fertig’s professional relationship with

 Defendants.”). Instead, Fertig argued that the ten-year or eight-year statute of

 limitations for written or verbal contracts applied.

       The district court granted the motion, concluding that under Wyoming law the

 two-year statute of limitations for claims arising out of professional services applies

 even to claimants who were not in privity with the professional and that all of

 Fertig’s claims arose out of the professional engineering services EFI rendered

 during the fire investigation. This appeal followed.

                                     DISCUSSION

       “Because this is a diversity case, we rely on the substantive law of [Wyoming]

 and apply federal procedural law.” Ahrens v. Ford Motor Co., 340 F.3d 1142, 1145

 (10th Cir. 2003). “We review de novo a district court’s decision on a Rule 12(b)(6)

 motion for dismissal for failure to state a claim. Under this standard, we must accept

 all the well-pleaded allegations of the complaint as true and must construe them in

 the light most favorable to the plaintiff.” Waller v. City & Cnty. of Denver, 932 F.3d

 1277, 1282 (10th Cir. 2019) (italics, citation, and internal quotation marks omitted).

 “We also review de novo a district court’s ruling regarding the applicability of a

 statute of limitations.” Plaza Speedway Inc. v. United States, 311 F.3d 1262, 1266

 (10th Cir. 2002) (internal quotation marks omitted).

       Wyoming Statute § 1-3-107(a) creates a two-year statute of limitations for

 “cause[s] of action arising from an act, error or omission in the rendering of licensed

 or certified professional . . . services.” On appeal, Fertig presents a number of

                                             4
Appellate Case: 21-8028    Document: 010110679586        Date Filed: 05/04/2022      Page: 5



 arguments as to why this statute does not apply. His arguments focus on the nature

 of the activities Sedgwick and EFI undertook giving rise to his claim. For instance,

 he argues that neither Sedgwick, EFI, nor the individuals who performed services on

 their behalf qualified as “professionals” under Wyoming law, Aplt. Opening Br. at

 13, 14; that the services they performed were not “professional services” under

 Wyoming law, id. at 17; and that the one licensed professional EFI employed,

 dismissed Defendant Ryan Allaire, “had a de minimis role and relationship to

 Fertig’s damages,” id. (italics omitted).

       Fertig, though, did not make these arguments before the district court, so we

 will not consider them here. See Tele-Commc’ns, Inc. v. Comm’r, 104 F.3d 1229,

 1233 (10th Cir. 1997) (“[A]n issue must be presented to, considered and decided by

 the trial court before it can be raised on appeal.” (internal quotation marks and

 brackets omitted)). The only issue Fertig presented to the trial court—and the only

 issue it subsequently considered and decided—was whether Wyo. Stat. § 1-3-107

 applied even though Sedgwick and EFI “did not work for or provide any services to

 Fertig,” but instead “were working for [Mountain West] who[se] interests were

 directly adverse to Fertig.” Aplt. App. at 84. He did not argue that the application of

 Wyo. Stat. § 1-3-107 turned on the nature of the services or qualifications of the

 service providers, but instead focused exclusively on whether the statute applied in

 the absence of contractual privity.

       In arguing he did preserve the arguments he now offers on appeal, Fertig

 points to his discussion of two Wyoming Supreme Court cases—Prokop v.

                                             5
Appellate Case: 21-8028     Document: 010110679586         Date Filed: 05/04/2022     Page: 6



 Hockhalter, 137 P.3d 131 (Wyo. 2006), and Foltz v. Oblasser 461 P.3d 417

 (Wyo. 2020)—in his opposition to the motion to dismiss. But Fertig’s discussion of

 Prokop and Foltz before the district court focused on the nature of the relationship

 between the professional and the claimant. He asserted: “When reviewing both

 Prokop and Foltz, it becomes readily apparent that both cases involved a client suing

 his professional service provider for conduct within the scope of the professional

 services rendered to that client.” Aplt. App. at 86 (emphasis added). He did not

 argue the nature of the activities themselves determined whether they “ar[ose] from

 an act, error or omission in the rendering of licensed or certified professional . . .

 services.” Wyo. Stat. § 1-3-107(a).

        As Fertig now concedes, under Wyoming law “contractual privity is not

 required to invoke the application of the professional statute of limitations.” Aplt.

 Reply Br. at 10; see also Hulse v. BHJ, Inc., 71 P.3d 262, 268 (Wyo. 2003) (applying

 two-year statute of limitations to buyers’ professional liability claim against real

 estate broker despite lack of a contractual or fiduciary relationship between buyers

 and broker). The district court therefore did not err in concluding the statute of

 limitations ran in February 2020, so Fertig’s claims were time-barred.




                                              6
Appellate Case: 21-8028   Document: 010110679586       Date Filed: 05/04/2022   Page: 7



                                   CONCLUSION

       We affirm the judgment of the district court.


                                           Entered for the Court


                                           Joel M. Carson III
                                           Circuit Judge




                                           7